DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) in view of Pires (US 20110096555).
As to claims 1, 3 and 16, Kapp discloses a decorative glazing and method of making said glazing.  Kapp discloses that the glazing comprises of first and second glass sheets connected together by a thermoplastic interlayer (Fig. 1 and 2) and is made by: depositing a stack of layers comprising at least one functional layer on at least one of the faces of the glass sheets; liquid depositing, on at least one face of the first and second glass sheet, a polymer functional layer comprising a coloring agent and polymer compounds; drying and optionally curing the polymer layer; assembling the 
Kapp discloses that the curing step can occur under a temperature of 100-120° C, but fails to specifically teach or disclose the heating step degasses the laminated glazing or that it is done under pressure.  Pires discloses a method of making a decorative glazing (Abstract).  Pires discloses it is known and conventional to cure a laminated glazing in an autoclave at a pressure of 9 to 14 bar and a temperature of 100 and 150 Celsius (paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the curing method of Pires in the method taught by Kapp because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of curing a laminated glazing.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

As to claims 10 and 11, the method of claim 1 is taught as seen above.  Kapp discloses that roll coating may be used to apply the polymer/liquid composition (Claim 19).
As to claim 12, the process of claim 1 is taught as seen above.  Kapp discloses that the polymer/colored polymer layer is cured at a temperature of 100-120 degrees Celsius and a maximum preferable temperature of 205 degrees Celsius (paragraph 24).  
As to claim 13, Pires teaches that it is known and conventional in the art to have the thickness of the polymer layer be 20-100 (paragraph 40) in a glazing.
As to claim 14, Kapp fails to specifically teach or disclose whether an adhesive promotor can be placed between the glass surfaces and one of the interlayer or polymer layer and upon one of said glass surfaces as currently claimed.  Pires discloses the use of an adhesion promotor in the form of a film to be placed between the glass and a functional layer in a glazing (paragraph 37) to lessen the risk of debonding of the layers in the glazing.  It would have been obvious for one of ordinary skill in the art to modify the method of Kapp to include a step of placing an adhesive promotor between the glass and functional layer as taught by Pires and would have been motivated to do so because Pires teaches that the use of such a promotor lessens the risk of the layers debonding from one another.  A person of ordinary skill in the art, upon reading Pires, would have recognized that placing the adhesion promotor on the glass is one of a finite number of methods known to be useful for placing an adhesion promotor between a glass and a functional layer.  Therefore, it would have been obvious to a person of KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 15, the process of claim 1 is taught as seen above.  Kapp discloses that the interlayer is a PVB acetal layer (paragraph 9, 17 and 43-44).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Nadaud (US 20160194516). 
As to claim 2, the above references as combined fail to specifically teach or disclose that the functional layers (stack) are deposited by magnetron sputtering.  Nadaud discloses a substrate having a functional coating and temporary protection layer (Abstract) in a glazing method.  Nadaud discloses that utilizing the polymer layer disclosed provides protection of substrates bearing all kinds of functional layers (paragraph 54).  Nadaud discloses that it is known and conventional in the art to use magnetron sputtering to deposit a stack (paragraph 69).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the magnetron sputtering method of Nadaud in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20061981625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Roginski et al. (US 5122403).
As to claim 4 and 5, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the colored polymer layer may comprise of epoxide or methacrylate polymer.  Roginski discloses a laminated glazing (Fig. 2).  Roginski discloses that it is known and conventional to use a methacrylate polymer in the colored functional polymer layer (column 4, line 44 – column 5, line 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methacrylate polymer of Roginski in the method taught by the above references as combine because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional polymer for use in a functional layer in a laminated glazing.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625), Pires (US 20110096555) and Roginski et al. (US 5122403) as applied to claims 1, 3 and 9-16 above, and further in view of  Padiyath et al. (US 20140104689).
As to claim 6, the method of claim 5 is taught as seen above.  The above references as combined fail to specifically teach or disclose that methacrylate monomers may be used in the functional layer.  Padiyath discloses a solar glazing unit (Abstract).  Padiyath discloses that it is known and conventional in the art to use polymers in the form of methacrylate monomers in a functional layer in a glazing unit (paragraph 59).   It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methacrylate monomer of Padiyath in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful polymer for use in a functional layer of a glazing unit.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Germoth et al. (US 20130059957). 
As to claim 8, the method of claim 1 is taught as seen above.  Kapp discloses that the coloring agent can be from 2-20% wt with respect to the weight of the polymer KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) in view of Pires (US 20110096555), Padiyath et al. (US 20140104689) and Germoth et al. (US 20130059957). 
Claim 17 is rejected for the same reasons as claims 1, 6 and 8 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/472,497. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘497 recites all of the same limitations as claim 1 (with a heat treatment temperature range that encompasses the recited range of 100°C– 200°C) except it does not recite that a functional layer may be added.  Claim 1 of ‘497 fails to recite that the layers have “at least one functional layer”, but Applicant has defined this as a layer which gives the glazing a coloration which is the colored polymeric layer of ‘497 does.  
Claim 1 of the '497 also does not explicitly claim " depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet" or "wherein said coloring agent comprises an anthraquinone"  However, Kapp discloses, in the context of manufacturing a colored laminated glazing, the additional limitation of depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet  (paragraph 9, 17, 44; claim 1).   Kapp further discloses that the coloring agent may comprise of anthaquinone (paragraph 30).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet and to try a coloring agent wherein said coloring agent comprises 

Claims 2 and 4-14 of ‘497 recites the same limitations of claims 4 and 6-16.
Claim 17 is rejected for the same reasons as claims 1, 6 and 8 above.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.  Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on pages 7 and 8 that neither Kapp discloses curing at a temperature of 100-200°C as currently claimed and that Kapp requires that the heat treatment be carried out at 205°C.  Applicant points to claim 1, paragraphs 23 and 24 of Kapp to infer that the temperature of 205°C is required to allow the interpenetration of the different layers.  This argument is not persuasive since, as seen in the rejection above, the Kapp recites that 205°C is the maximum preferred temperature so as to allow the minimization of glass thickness and warpage during firing and cure (paragraph 
Applicant argues on page 10 that there is no reason to substitute the heated treatment of Pires at a pressure of 9-14 bar at a temperature of 100-150°C instead of Kapp’s preferred temperature of 205°C (with no specified curing pressure).  This argument is not persuasive since the temperature range disclosed by Pires falls within a temperature range (100-200°C) disclosed by Kapp in paragraph 24 but no curing pressure is recited by Kapp.  One of ordinary skill would utilize a known temperature and pressure setting for bonding a laminated glazing as disclosed by Pires for a temperature range used in the method of manufacturing the glazing of Kapp because such a substitution/modification would have been within his technical grasp.  
Applicant argues on page 10 that Kapp motivates away the skilled artisan from using the curing settings of Pires because Kapp discloses that the heat treatment must be done at 205°C.  This argument is not persuasive since, as seen in the rejection above, Kapp discloses that 205°C is the maximum preferred so as to allow the minimization of glass thickness and warpage during firing and cure with the shortest curing time.  It is the position of the Examiner that this does not constitute a teaching away of curing at temperatures other than 205°C, just that 205°C is a maximum preferred temperature disclosed by Kapp, not that lower temperatures prevents the interpenetration of the pigment layer impossible as Applicant contends.  
Applicant argues on page 13 that there is no reason to modify the method of Kapp and Pires with the magnetron sputtering method of Nadaud.  This argument is not .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745